Smith, J.P. (dissenting).
I respectfully dissent because I disagree with the majority’s conclusion that County Court erred in permitting the People to introduce on their direct case evidence *1168of defendant’s 1998 conviction of attempted criminal possession of a weapon in the second degree. The charges in this case arose from an incident in which defendant fired shots at a police officer after the officer confronted defendant, and the People sought to introduce evidence that defendant had been convicted on two prior occasions of some level of criminal possession of a weapon following incidents in which he was confronted by police officers. In the first incident, in 1994, defendant began to draw a handgun when he was confronted by a police officer but was arrested before he was able to do so, and he was convicted of attempted criminal possession of a weapon in the third degree later that year. In the second incident, in 1998, defendant drew a handgun and aimed it at a police officer who confronted him. Defendant attempted to fire the weapon but it jammed, and defendant was arrested before he could take any further action. As a result of that incident, defendant was convicted in 1998 of attempted criminal possession of a weapon in the second degree.
Although I of course agree with the majority that evidence of a defendant’s prior conviction is inadmissible when it merely serves to establish the defendant’s propensity to commit the crime charged (see generally People v Molineux, 168 NY 264, 291-293 [1901]; People v Sanders, 303 AD2d 694 [2003]), that is not the case here. Such evidence is admissible where, as here, the defendant has a modus operand! that is sufficiently unique and thus probative on the issue of identity, and the identity of the perpetrator is at issue (see People v Beam, 57 NY2d 241, 250 [1982]; see generally People v Robinson, 68 NY2d 541, 547-548 [1986]; People v Crawford, 4 AD3d 748 [2004], lv denied 2 NY3d 797 [2004]). During both the 1994 and the 1998 incidents that resulted in the prior convictions, defendant drew, or attempted to draw, a handgun when he was confronted by a police officer. In the 1998 incident, he also aimed the weapon at a police officer and attempted to fire it. In my view, defendant’s modus operandi is sufficiently unique to be admissible on the issue of the identity (see Beam, 57 NY2d at 252-253). Contrary to defendant’s further contention and the implicit conclusion of the majority, the Court of Appeals has “explicitly stated that in order to establish a modus operandi, it is not necessary that the pattern be ritualistic for it to be considered unique’ ” (People v Mateo, 93 NY2d 327, 332 n 2 [1999], quoting Beam, 57 NY2d at 253). “[Although evidence of a defendant’s prior [attempt to shoot a police officer] always carries the potential for prejudice, [here the court] observed all of the established procedural safeguards before receiving the evidence and defendant had more than adequate prior notice that the evidence would be used against him” (People v Toland, 284 AD2d 798, 805 [2001], *1169lv denied 96 NY2d 942 [2001]). Defendant’s contention that the court failed to weigh the potential for prejudice against the probative value of the evidence is without merit inasmuch as the record establishes that the court denied the People’s request to introduce evidence of defendant’s 1994 conviction, thereby limiting the prejudice to defendant (see generally People v Dupree, 110 AD2d 777, 778 [1985]).
Finally, in my view the People were entitled to present evidence of the 1998 conviction on their direct case as an element of criminal possession of a weapon in the third degree as charged in the indictment in this case for the additional reason that, when defendant was arraigned on the special information alleging that prior conviction, he denied having previously been convicted of any crime (see Penal Law § 265.02 [1]; CPL 200.60 [3] [b]; see People v Saunders, 301 AD2d 869, 870-871 n 1 [2003], lv denied 100 NY2d 542 [2003]; see also People v Dugan, 188 AD2d 927, 928 [1992], lv denied 81 NY2d 839 [1993]; see generally People v Cooper, 78 NY2d 476, 480-482 [1991]). The court again limited the prejudice to defendant by directing the People to strike any reference to the 1994 conviction from the special information.
I agree with the majority’s resolution of the remaining issues raised on appeal and therefore would affirm the judgment. Present-Smith, J.P, Lunn, Peradotto, Green and Pine, JJ.